Citation Nr: 0803559	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for a 
seizure disability.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1990.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
in which the RO denied the veteran's claims for service 
connection for hearing loss and for a higher rating for a 
seizure disability.  In February 2005, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.  The RO issued 
supplemental SOC (SSOC) in June 2006 (reflecting the 
continued the denial of the claim for a higher rating for a 
seizure disorder) and in July 2006 (reflecting the continued 
the denial of the claim for service connection for hearing 
loss).

The Board notes that, after the issuance of the SSOCs in June 
and July 2006, the appellant submitted additional medical 
evidence to the RO However, this medical evidence-with the 
exception of that noted below-is related to three issues 
which are not yet certified by the RO as on appeal.  As this 
evidence is not pertinent to either claim herein decided, a 
remand for initial RO review of the evidence is unnecessary.  
See 38 C.F.R. §§ 19.31, 19.37 (2007). 

Also, in November 2007, after the RO's certification of this 
appeal to the Board, the appellant submitted additional 
medical evidence; however, these medical records are 
duplicates of medical records already in the claims file.  
Hence, although the records were not accompanied by a signed 
waiver of RO consideration, again, remand for RO 
consideration of this evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent, 
objective opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
any current hearing loss disability is not supportive of the 
claim.

3.  Objective medical evidence indicates that the veteran's 
seizure disability is not shown to have caused at least 1 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§  1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for a rating in excess of 10 percent for a 
seizure disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.121, 4.122, 4.124a, 
Diagnostic Code 8910 (DC) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hearing loss and the claim for a higher rating 
for a seizure disability, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Moreover, the November 2005 
SOC set forth some criteria for a higher rating for a seizure 
disability.  While the RO did not provide notice of the 
rating criteria for all higher ratings for a seizure 
disability, in this appeal, the appellant has demonstrated a 
clear understanding of what is needed to substantiate his 
claim for a higher rating; hence, such omission "did not 
affect the essential fairness of the adjudication," as the 
record reflects that "any defect was cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2006 SSOC 
and the July 2006 SSOC reflect readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board points out that a June 2006 letter generally 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  While this notice was not followed by 
readjudication of the higher rating claim, the timing of this 
notice is not shown to prejudice the appellant.  Because the 
Board herein denies the appellant's claims for service 
connection and for a higher rating, no disability rating or 
effective date is being, or is to be assigned.  Hence, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
foreign medical records; outpatient treatment records from 
the Wuerzburg U.S. Army Hospital in Germany, and from the 
U.S. Army's Landstuhl Regional Medical Center and associated 
Kleber Medical Clinic in Germany; and reports of fee-based VA 
examinations.  Also of record and considered in connection 
with these claims are various written statements provided by 
the veteran, as well as by his friend and representative, on 
his behalf.

The Board notes that the veteran has submitted to the Board 
the report of a September 2006 audiogram and a medical record 
dated that same month, without a signed waiver of initial RO 
consideration; however, as explained below, such does not 
nessessitate a remand to the RO.  See 38 C.F.R. § 20.1304 
(2007). While this evidence pertains to the matter of current 
hearing loss disability (of at least the right ear), it does 
not in any way pertain to the matter of whether there exists 
a medical nexus between any such disability and service-the 
matter on which the hearing claim turns.  As such, the 
veteran is not prejudiced by the consideration of this 
evidence, in the first instance.  See 38 C.F.R. § 20.1304 
(2007).  In short, a remand for RO consideration would serve 
no useful purpose, given the Board's discussion of the 
medical nexus matter, below.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Competent evidence does not reflect the presence of hearing 
loss in either ear to an extent recognized as a disability 
during the period of the veteran's active service.  Service 
medical records contain reports of eight different hearing 
evaluations and none show a hearing loss disability as 
defined by  § 3.385.  For example, at discharge in July 1990, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
       
25
LEFT
         
5
5
5
15
10

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of hearing loss for several years after discharge.  
The first documented medical evidence of any hearing loss is 
reflected in the report of a September 2004 fee-based VA 
audiological evaluation, which took place approximately 14 
years after the veteran's discharge from service.  According 
to the report of the VA examination, the veteran told the 
examiner that he had noticed bilateral hearing loss five 
years before, or in 1999.  The examiner noted that there was 
no history of hereditary hearing loss and that there had been 
no trauma or operation in the head and neck area.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
60
LEFT
       





The report of the September 2004 VA examination does not 
reflect puretone thresholds for the left ear.  Speech 
recognition scores on the Maryland CNC Word List were 100 
percent in the veteran's right ear and 85 percent in the 
veteran's left ear.  Diagnosis was mild sensorineural hearing 
loss and suspicion of a noise-induced hearing loss.  The 
examiner opined that the pattern of hearing loss suggested a 
noise-induced hearing loss.

The Board notes that the veteran submitted reports of non-VA 
audiograms, dated in July 2003 and June 2005.  While these 
results appear to indicate bilateral hearing loss disability 
within the meaning of 3.385, the pure tone threshold levels 
were reported in graphic instead of numeric form.  The Board 
is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 (2006) in order to determine 
the severity of the veteran's bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  A note on 
the report of the June 2005 audiological evaluation relates 
that the veteran's speech reception thresholds were within 
normal limits and that the veteran had moderate high 
frequency sensorineural hearing loss.  

In a July 2006 statement, Ms. E.A., a friend and former 
roommate of the veteran, related that since 2000, when she 
first met the veteran, she noticed that he did not hear very 
well.  She stated that she once had to pull him off the road 
when they were walking because he did not hear a driver 
blowing his car horn.  The veteran did not hear people call 
him when he was out walking, or hear her in the apartment 
unless she was close to him.  

Despite the deficiencies in the audiometric testing results 
noted above, even if the  Board were to accept this evidence 
as supporting a finding of current hearing loss to an extent 
recognized as a disability in either or both ears  the claim 
for service connection would still have to be denied because 
there is no competent evidence whatsoever of a medical 
between any such and the veteran's period of service.  The 
Board points out that passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no comptent, objective opinion to support 
the claim.  The Board notes that, while the September 2004 VA 
examiner diagnosed mild sensorineural hearing loss and 
offered his suspicion that the veteran's hearing loss might 
be noise-induced, the evidence cannot be interpreted as even 
suggesting a medical nexus between any in-service noise 
exposure and service, given the veteran's report that he had 
first  noticed bilateral hearing loss about five years before 
the examination, or in approximately 1999.  As noted above, 
the veteran was discharged from service in October 1990.  

As for assertions advanced by the veteran and by his friend, 
to whatever extent these are being advanced to establish a 
relationship, or nexus, between the veteran's claimed in-
service noise exposure (associated with his work as a unit 
supply specialist and tactical communications chief), such is 
a matter within the province of trained professionals  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As each is a 
layperson without the appropriate training and expertise, 
neither the veteran, his friend, nor his representative is 
competent to provide a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For these reasons, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, the benefit-of-the-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating for Seizure Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, pursuant to which 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability are assigned.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The following analysis is, therefore, undertaken with 
consideration of the possibility that different ratings for 
the disability under consideration may be warranted for 
different time periods.

Historically, by rating action of March 1991, the RO granted 
the veteran service connection and assigned a  10 percent 
rating for a seizure disability, effective November 1, 1990.  
The veteran filed a claim for increase in May 2004.  

The 10 percent rating for the veteran's seizure disability 
was assigned under Diagnostic Code (DC) 8910, for grand mal 
epilepsy rated under the general rating formula for major 
seizures.  A  confirmed diagnosis of epilepsy with a history 
of seizures is assigned a 10 percent rating.  A 20 percent 
rating is assigned when there is at least 1 major seizure in 
the last 2 years, or at least 2 minor seizures in the last 6 
months.  A 40 percent rating is assigned when there is at 
least 1 major seizure in the last 6 months or 2 in the last 
year, or averaging at least 5 to 8 minor seizures weekly.  A 
60 percent rating is warranted when the disability averages 
at least 1 major seizure in 4 months over the last year, or 9 
to 10 minor seizures per week.  An 80 percent rating is 
assigned when the disability averages at least 1 major 
seizure in 3 months over the last year, or more than 10 minor 
seizures weekly.  A 100 percent rating is warranted when the 
disability averages at least 1 major seizure per month over 
the last year.  See 38 C.F.R. § 4.124a, DC 8910.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  See 38 C.F.R. § 4.124a, Notes 1 and 2.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 10 percent for the veteran's service-connected seizure 
disability is not warranted.

March and April 2004 medical clinic records from the 
Wuerzburg Army Hospital reveal that the veteran took Dilantin 
twice a day.

An August 2004 Army hospital clinic record reveals that the 
veteran had no seizures within the past four years.

On fee-based VA examination in August 2004, the examiner 
found that since the veteran was on continuous specific 
medication that his seizures had been completely suppressed.  
The examiner noted no seizures within the past 12 months, and 
that the veteran had no seizures when he took his medication.  
No effects on the veteran's daily activities were found.

Reportedly, the veteran had convulsions one night while in 
bed in November 2004 and was taken to a private clinic in 
Mannheim, Germany.  The translation of the private clinic 
medical records from the German, where legible, indicates 
that the veteran was initially unconscious, but that he 
gradually regained consciousness.  There were no pathological 
findings related to his heart, lungs, abdomen, and x-rays, 
and his electrocardiogram was normal.  It was noted that the 
veteran had a bite in his tongue.  Medical personnel 
diagnosed suspicion of a seizure, or possibly a chance event 
due to lack of sleep.  

In the  December 2005 statement submitted with his 
substantive appeal, the veteran contended that he suffered 
two seizure-one in November 2004 and another in June 2005.  
Both times he was taken by ambulance to a medical facility.  
However, as noted above, there is no clear medical 
documentation that the November 2004 incident was a seizure 
and there is no medical evidence in the claims file of the 
June 2005 incident.  Hence, the competent medical evidence of 
record does not show at least 1 major seizure in the last 2 
years, or at least 2 minor seizures in the last 6 months.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected seizure disorder has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the January 2005 RO rating decision and the November 2005 
SOC).  In this regard, the Board notes that the veteran's 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned 10 percent rating).  There also is no objective 
evidence that the disability warrants frequent periods of 
hospitalization, or that it otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for a seizure disability 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.


ORDER

Service connection for hearing loss is denied.

A rating in excess of 10 percent for a seizure disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


